Citation Nr: 0818675	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-32 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral knee and 
ankle disability (claimed as joint pain and stiffness).

2.  Entitlement to an increased (compensable) rating for 
residuals of rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
September 1952. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision.  In March 
2006, the veteran filed a notice of disagreement (NOD).  The 
RO issued a statement of the case (SOC) in September 2006, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2006.

In December 2007, the Board remanded the matters on appeal 
tto the RO to afford the veteran a Board videoconference 
hearing, as requested.


FINDING OF FACT

In April 2008, prior to the promulgation of a decision in the 
appeal, VA received notification from the veteran that a 
withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the veteran or by 
his or her authorized representative.  See 38 C.F.R. § 20.204 
(2007).  

In correspondence received at the RO in April 2008, the 
veteran indicated that he wished to withdraw his appeal.  A 
letter from his representative accompanying this statement 
indicates that the veteran wished to withdraw his appeal both 
as to the claim for service connection for bilateral knee and 
ankle disability and for an increased rating for rheumatic 
heart disease.  As the veteran has withdrawn this appeal, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it must be 
dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
JACQUELNE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


